Jenks, J.:
I think that the services were rendered under circumstances; which warranted reasonable expectation by the plaintiff that the; defendant would pay for them. If so, the law may imply a promise of payment. (Davidson v. Westchester Gas Light Co., 99 N. Y. 558.) The parties are not akin. The plaintiff is apparently a. man in humble circumstances. The defendant is the owner of considerable property, and apparently well-to-do. The many services; detailed by the plaintiff were of divers kinds, and of a character often required of a,man on the practical side of a well-to-do woman’s-affairs. In fine, the plaintiff’s testimony shows him as the factotum of the defendant. Further, the plaintiff testifies that the defendant *399specifically requested the • services from him, told him she required some one to look after her affairs, that she knew none betterthan him.. The version of the defendant is that the services were neighborly voluntary and gratuitous, that in any event she made full return by gifts, benefactions and the payment of twenty-five dollars, and that,, protesting that he expected nothing, the plaintiff acknowledged requital. Likely enough the defendant did not realize that the plaintiff would ever charge for ,the services, and yet the plaintiff-may have had reasonable ground for the expectation that so many services asked or accepted, which required his time, labor and trouble? and which broke in upon his personal affairs, would be paid for.
The plaintiff, though a layman, advised the defendant as to her last will. The record of the plaintiff’s testimony reads as follows: “A. I told him (Mr. Barnes, the defendant’s attorney) she was to. make me the executor. Q. Of her will? A. Yes. Q. And didn’t, you state to Mr. Barnes that you expected to get your compensation in that way ? A. Y es, I expected to charge for the services I performed what they were worth. There was never anything said to Mrs. Ganung,” etc. On argument the learned counsel for the respondent called to our attention that after the final “yes” the. record was misleading in that the words “ I expected,” etc., should be paragraphed as the resumption of the narrative form, and I do. not recall that the opposing counsel disputed the typographical correction thus suggested. The plaintiff admitted that he did not present any bill until after he learned that he had not been named as executor. From these statements and this admission the learned counsel for the appellant insists that it is clear that the plaintiff had no intention to charge for the services rendered. But the plaintiff testifies that he did intend to charge. If he thought. that the fees and commissions of an executor would be full compensation, and, therefore, withheld any charge until he learned that he was not to. be named executor, such non-action is not inconsistent with his expectation of remuneration. The defendant testifies that there was nothing said as to who was to be her executor, though she discussed the fitness of two persons other than the plaintiff. But she does testify that she made the plaintiff executor of what she supposed was “ a valid will * * * later, when I finished it.” This lends credence to the plaintiff’s version that so long as he supposed that his *400co.mpensation was to come from an executorship with which he was satisfied, he did not look for other payment or press for it. Baxter v. Gr ay (4 Scott hi. R. 374) is in point.. It was there held that plaintiff’s forbearance to assert his claim, in the expectation of a legacy, did not militate against assumpsit for work done, Erskine, J., s'aying: But unless it is shewn that the plaintiff’s services were rendered upon a distinct understanding that he was to receive no remuneration except what the testatrix might think fit to leave him by her will, there is no answer to the action.”
I think that the finding of the jury is warranted by the evidence, that the law was correctly laid down by Dickey, J., and 'that, therefore, the judgment should be affirmed, with costs.
Present — Goodrich, P. J., Woodward, Hirschberg, Jenks and Hooker, JJ.
]Judgment and order unanimously affirmed, with costs.